DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/20/19 and 3/9/20 have been considered by the examiner.

Drawings

The drawings are objected to because descriptive labels other than numerical are needed for figures 10, 14, 16, 18a, 18b, 19a, and 19b.  See 37 CFR 1.84(o).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  
The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because there are symbols in brackets and it is not clear whether this is an indication of an amendment to remove the symbols.  If this is an amendment to remove the symbols the examiner requests a clean copy of the Abstract. Otherwise the symbols should be clarified.

The specification also includes statements where the same symbol is used to describe different items (as an example see page 26 lines 15-18 referring to the square symbol). The square symbols “□” are used in various instances throughout the specification yet defined as different items. The square symbol is not defined in the list of symbols.
Further the specification includes symbols in brackets and it is not clear whether this is an indication of an amendment to remove the symbols.  If this is an amendment to remove the symbols the examiner requests a clean copy of the specification.
While there is an indication of an amendment to the specification it appears to only refer to the indicated paragraph on page 15 therefore clarification of these brackets is required. 
Due to the length of the specification, the examiner has not listed each of the instances of the issues above and Applicant’s cooperation is requested in carefully reviewing the specification to clarify the issues in the objections above. 
The examiner also requests a clean copy and a marked up copy of the specification.
Correction is required in order for the examiner to clearly understand what applicant is attempting to describe.  See MPEP § 608.01(b).
The following rejections are made only to the independent claims based on the examiner’s understanding of the description of the invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 

As per claim 19, this is rejected because the applicant has provided evidence that the applicant intends the term "digital storage storage medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums because 
Page 44 of the present specification states:
“The inventive transmitted or encoded signal can be stored on a digital storage medium or can be transmitted on a transmission medium such as a wireless transmission medium or a wired transmission medium such as the Internet. Depending on certain implementation requirements, embodiments of the invention can be implemented in hardware or in software. The implementation can be performed using a digital storage medium, for example a floppy disc, a DVD, a Blu-Ray, a CD, a ROM, a PROM, and EPROM, an EEPROM or a FLASH memory, having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed. Therefore, the digital storage medium may be computer readable.”
And on page 45 the specification states:
“A further embodiment of the inventive method is, therefore, a data carrier (or a non- transitory storage medium such as a digital storage medium, or a computer-readable medium) comprising, recorded thereon, the computer program for performing one of the methods described herein. The data carrier, the digital storage medium or the recorded medium are typically tangible and/or non-transitory.”

The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests that in order to clarify the claim is directed to the nontransitory medium, amending the claim(s) to read as a “non-transitory machine-readable storage medium”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the claims are to be read in light of the specification and the specification is not clear in multiple areas, it is not clear that the examiner has properly interpreted the claims however once the specification has been clarified then the claims should be clear.
Claims 1-3, 9, 15-20 use the phrase “adapted to”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04). Therefore the limitations of these claims are not clear.
Claims 2-14 depend either directly or indirectly on the independent claim 1 and therefore inherit the 35 U.S.C. 112 issues of the independent claims, and are rejected for the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi, U.S. Publication 2013/0103328. 

	As per claims 1, 15, 17-19 Sakaguchi substantially teaches the claimed apparatus comprising: 

a processor configured to: 
acquire measurements from the plurality of devices under test, the measurements corresponding to the stimulating signals applied to the plurality of devices under test (Fig 9 element S101), wherein the stimulating signals correspond to a set of tests performed on the plurality of devices under test; (Paragraph [0075]) 
determine a subset of tests from the set of tests wherein the subset of tests is relevant for indicating whether the plurality of devices under test pass the set of tests (Paragraphs [0076-0079]); and 
determine the single decision function applicable to measurements from an additional device under test that is tested using the subset of tests, wherein the single decision function is adapted to predict a test result for the set of tests on the basis of the subset of tests (Paragraphs [0084-0085]).

Although Sakaguchi doesn’t explicitly teach the claimed processor however based on paragraph [0056]: The tester operates based on instructions issued from the calculator. Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used a processor to implement the calculator described by Sakaguchi.

	Independent claims 15, and 17-19 recite substantially the same limitations as independent claim 1 however in the form of “a tester”, “a method of testing”, “a method .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 8,756,460 to Blue et al. teach 
“Based on a functional coverage by a test suite, a functional coverage model of a System Under Test (SUT) may be defined to represent all covered combinations of functional attributes. Based on an n-wise combination criteria, a subset of the possible combinations of values may be determined. A subset of the test suite may be selected such that the selected subset is operative to cover the subset of the determined possible combinations of values. The disclosed subject matter may be used to reduce a size of the test suite while preserving the n-wise combinations coverage of the original test suite.”
Also:
“obtaining an initial functional coverage model associated with a System Under Test (SUT), wherein the initial functional coverage model defines all valid combinations of values of the attributes that the SUT is operative to execute; defining a functional coverage model of a the SUT based on a functional coverage by a test suite, wherein the test suite comprising a plurality of tests, wherein the functional coverage model comprises the attributes, each having a set of possible values, wherein the functional coverage model defines possible combinations of values of the attributes as covered by 

U.S. Publication 2008/0172644 to Osawa teach “an example in which the segment with the lowest yield is specified and the probability that all the other segments will pass the test when the segment with the lowest yield passes the test is found. However, the specified segment is not limited to being the segment with the lowest yield. Any one of the plurality of segments may be specified and the probability that all the other segments pass the test when the specified segment passes the test may be found.” 
   And:
“the portion pattern with the lowest yield is specified and the probability that all the other portion patterns will pass the test when the portion pattern with the lowest yield passes the test is found. However, the specified portion pattern is not limited to being the portion pattern with the lowest yield. Any one of the plurality of portion patterns may be specified and the probability that all the other portion patterns pass the test when the specified portion pattern passes the test may be found.”

U.S. Patent 7,865,340 to Fine et al. teach: “Methods, apparatus and systems are provided that enable the generation of random regression suites for verification of a hardware or software design to be formulated as optimization problems. Solution of the optimization problems using probabilistic methods provides information on which set of test specifications should be used, and how many tests should be generated from each specification. In one mode of operation regression suites are constructed that use the minimal number of tests required to achieve a specific coverage goal. In another mode of operation regression suites are constructed so as to maximize task coverage when a fixed number of tests are run or within a fixed cost.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111